Citation Nr: 0628825	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  96-44 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to August 
1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2004 rating decision of 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Detroit, Michigan, which granted entitlement 
to service connection for hearing loss disability and 
assigned a noncompensable evaluation thereto.  The veteran 
asserts that a compensable evaluation is warranted.  The RO 
in Waco, Texas, now services the veteran's claims folder.

In November 2004, a hearing before the undersigned acting 
Veterans Law Judge was held at the RO.  A transcript of this 
hearing is of record.

The Board first considered this appeal in February 2006.  It 
was determined at that time that additional medical evidence 
was required to appropriately evaluate the severity of the 
veteran's hearing loss disability and the claim was remanded 
for further development.  All requested development was 
performed and the appeal is now properly returned to the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Since March 7, 2003, the veteran's hearing acuity is 
shown to be no less than level I in the right ear and no less 
than level VI in the left ear.




CONCLUSION OF LAW

Criteria for a compensable evaluation for bilateral hearing 
loss disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85, 4.86(a) Tables 
VI, VIA and VII, Diagnostic Code (Code) 6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in June 2004, February 2006, and March 2006, 
VA notified the veteran of the information and evidence 
needed to substantiate and complete his claim, including what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The March 2006 letter to the veteran included 
additional notice of the five elements of a service-
connection claim as now required pursuant to Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Thus, the Board finds 
that VA met its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini, supra, that a VCAA notice, 
as required by 38 U.S.C. Section 5103(a), must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Although initial notice was not provided prior to the 
appealed AOJ decision, the Board finds that the veteran was 
not prejudiced as he was given sufficient time to identify 
and/or supply pertinent evidence.  Furthermore, the 
readjudication of the claim on appeal in the RO's May 2006 
Supplemental Statement of the Case makes all notices pre-
decisional as per Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  As such, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
providing physical examinations, and affording the veteran 
the opportunity to give testimony before the Board in 
November 2004.  It appears that all known and available 
records relevant to the issue here on appeal have been 
obtained and are associated with the veteran's claims file, 
and the veteran does not appear to contend otherwise.  In 
fact, the veteran advised VA in September 2004 that there was 
no additional evidence to substantiate his claim.

The Board fully acknowledges that the veteran has advised VA 
that he receives Social Security Administration (SSA) 
disability benefits for a nervous condition and that SSA 
records have not been obtained by VA.  Because the record 
contains evidence reflecting the severity of the veteran's 
hearing loss and there is no suggestion that SSA records 
would contain anything other than medical evidence 
documenting the veteran's psychiatric disorder, the Board 
finds that SSA documents are not pertinent to this appeal and 
to further delay a decision in this matter to obtain SSA 
records would not do a service to this veteran.  As such, the 
Board finds that no further notification or development 
action is necessary in this case and the merits of the claim 
remaining on appeal may now be addressed.

The veteran contends that his hearing loss has increased over 
the years and that he has difficulty hearing even with the 
use of hearing aids.  He is treated at VA on a regular basis 
and fit with hearing aids as needed.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  In cases such as this one where 
the original rating assigned is appealed, consideration must 
be given to whether the veteran deserves a higher rating at 
any point during the pendency of the claim.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The criteria for evaluating hearing impairment is set out 
under 38 C.F.R. Section 4.85, Diagnostic Code 6100, using 
puretone threshold averages and speech discrimination scores.  
Numeric designations are assigned based upon a mechanical use 
of tables found in 38 C.F.R. Section 4.85; there is no room 
for subjective interpretation.  Scores are simply matched 
against Table VI to find the numeric designation, then the 
designations are matched with Table VII to find the 
percentage evaluation to be assigned for the hearing 
impairment.  Under the applicable rating criteria, bilateral 
hearing loss disability is rated based on examination results 
including a controlled speech discrimination test (Maryland 
CNC), and puretone audiometry of thresholds at 1000, 2000, 
3000, and 4000 Hertz with an average puretone threshold 
obtained by dividing these thresholds by four.

Once these test results have been obtained, employing Table 
VI, a Roman numeral designation of auditory acuity level for 
hearing impairment is ascertained based on a combination of 
the percent of speech discrimination and the puretone 
threshold average.  Once a Roman numeral designation of 
auditory acuity level for each ear has been determined, Table 
VII is used to determine the percentage evaluation for 
bilateral hearing loss by combining the Roman numeral 
designations of auditory acuity level for hearing impairment 
of each ear.  38 C.F.R. § 4.85.

There is an alternate method of rating hearing loss in 
defined instances of exceptional hearing loss.  In such 
exceptional cases, the Roman numeral designation for hearing 
loss of an ear may be based on puretone threshold average 
only, and the rating is determined using Table VIA, or Table 
VI, whichever results in the higher Roman numeral.  
Exceptional hearing exists when the puretone thresholds at 
the frequencies of 1000, 2000, 3000, and 4000 Hertz are each 
55 decibels or more; or where the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz.  Each ear will be rated separately.  38 C.F.R. § 
4.86. 

Treatment records include an audiological evaluation dated in 
April 2002 with pure tone thresholds, in decibels, recorded 
as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
25
25
75
75
LEFT
N/A
35
55
75
75

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.

On VA examination in November 2003, pure tone thresholds, in 
decibels, were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
30
30
30
35
LEFT
N/A
40
65
80
75

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 92 percent in the left ear.

On VA examination in March 2006, pure tone thresholds, in 
decibels, were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
15
10
20
25
LEFT
N/A
55
75
80
90

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.  
The examiner at this latest examination opined that the 
veteran's mild to moderately severe hearing loss in the right 
ear and mild to profound mixed hearing loss in the left ear 
would not cause unemployability.

Although there are some slight differences in the thresholds 
recorded in the treatment records and those recorded upon VA 
examination, when considering the averages and speech 
discrimination scores with Tables VI and VIA of the schedule 
of ratings, the veteran has consistently had a right ear 
hearing loss with a Numeric Designation of I and a left ear 
hearing loss with either a Numeric Designation of II or a 
Numeric Designation of VI.  The higher designation of VI in 
the left ear is based on the evidence of an exceptional 
pattern of hearing impairment in March 2006.  Notwithstanding 
the increase in hearing loss disability over the period of 
this appeal, when all designations are matched against Table 
VII, a noncompensable evaluation must be assigned on a 
schedular basis for the entire time period in question.  The 
increase in disability in the left ear over the years does 
not equate to assignment of a higher evaluation as the level 
of disability is still considered noncompensable on a 
schedular basis.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

Although the veteran asserts that he is extremely limited as 
a result of his hearing loss, he has not identified any 
specific factors which may be considered to be exceptional or 
unusual in light of VA's schedule of ratings; the Board has 
been similarly unsuccessful in finding exceptional factors.  
Specifically, the veteran has not required frequent periods 
of hospitalization for his hearing loss and his treatment 
records are void of any finding of exceptional limitation 
beyond that contemplated by the schedule of ratings.  
Additionally, in March 2006, a VA examiner specifically found 
that the veteran's hearing loss did not cause 
unemployability.  

The Board does not doubt that limitation caused by hearing 
loss and the need to wear hearing aids has an adverse impact 
on employability; however, loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. Section 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Consequently, the Board finds that the noncompensable 
evaluation currently assigned adequately reflects the 
clinically established impairment experienced by the veteran 
and a higher evaluation cannot be assigned.  Furthermore, 
there is no suggestion in the record that staged ratings 
should be assigned.  Accordingly, the veteran's appeal is 
denied.


ORDER

A compensable rating for bilateral hearing loss disability is 
denied.



____________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


